Citation Nr: 1044213	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for gastroesphageal reflux 
disease (GERD).

2.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the left hip.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the right hip.

4.  Entitlement to an initial compensable evaluation for 
traumatic arthritis of the proximal interphalangeal joint of the 
left ring finger.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain.

6.  Entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the left upper extremity.

7.  Entitlement to an initial evaluation in excess of 30 percent 
for peripheral neuropathy of the right upper extremity.

8.  Entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the left lower extremity.

9.  Entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the right lower extremity.

10.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

11.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

12.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

13.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

14.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from October 1962 to December 1966 
and from July 1967 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of October 2003 and January 2006 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, and Augusta, Maine, respectively.  
Jurisdiction over the case was subsequently transferred to the RO 
in Buffalo, New York.

It is noted that an October 2003 rating action granted service 
connection for PTSD and assigned a 50 percent evaluation .  The 
Veteran submitted a notice of disagreement as to both the 
percentage  and effective date assigned.  With regard to the 
latter, he requested an effective date of March 1, 2003.  A 
subsequent June 2004 rating action granted the award of PTSD back 
to February 28, 2003, constituting a complete grant as to the 
effective date issue.  However, a statement of the case was never 
issued as to the increased rating appeal.  Thus, while the PTSD 
claim was readjudicated and appealed from a January 2006 rating 
decision, it is the October 2003 action that is the active rating 
decision on appeal as to this issue.  Accordingly, that issue has 
been re-characterized as set forth on the title page of this 
decision.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a request for TDIU, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim, or, if the 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  Accordingly, this issue is under appellate 
consideration and is listed on the title page of the instant 
decision.

The issue of entitlement to an evaluation in excess of 20 percent 
for diabetes mellitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In correspondence received in December 2008, the Veteran 
withdrew from appellate consideration the issues of entitlement 
to service connection for gastroesophageal reflux disease, 
initial ratings for degenerative joint disease of the left and 
right hip and lumbar strain, an initial compensable rating for 
traumatic arthritis of  the proximal interphalangeal joint of the 
left ring finger, initial ratings for peripheral neuropathy of 
the right and left upper and lower extremities, an increased 
rating for tinnitus, and a compensable evaluation for bilateral 
hearing loss.

2.  Prior to September 8, 2008, the Veteran's PTSD was not 
manifested by occupational and social impairment with 
deficiencies in most areas.

3.  As of September 8, 2008, the Veteran's PTSD has been shown to 
be manifested by such symptoms as occupational and social 
impairment, with deficiencies in most areas.

4.  The competent evidence of record demonstrates that the 
Veteran is unable to secure and follow a substantially gainful 
occupation as a result of his service-connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran have been met with regard to the issues of entitlement to 
service connection for gastroesophageal reflux disease, initial 
ratings for degenerative joint disease of the left and right hip 
and lumbar strain, an initial compensable rating for traumatic 
arthritis of  the proximal interphalangeal joint of the left ring 
finger, initial ratings for peripheral neuropathy of the right 
and left upper and lower extremities, an increased rating for 
tinnitus, and a compensable evaluation for bilateral hearing 
loss.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).

2.  Prior to September 8, 2008, the criteria for a disability 
rating in excess of 50 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  As of September 8, 2008, the criteria for entitlement to an 
initial 70 percent evaluation, but no higher, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 
(2010).

4.  The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In April 2007, the Veteran filed a VA Form 9, indicating that he 
wished to appeal all 13 issues adjudicated in a February 2007 
statement of the case.  However, in a subsequent VA Form 9 
received in December 2008, he clearly indicated that he only 
wanted to appeal the evaluations assigned to PTSD and diabetes 
mellitus.  Accordingly, the Board does not have jurisdiction to 
review the other noted issues, and the appeal is dismissed 
insofar as those issues are concerned.

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

Here, the VA notified the Veteran in July 2003 and September 2005 
letters of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of what 
part VA will attempt to obtain.  The Board acknowledges that, in 
the present case, complete notice was not issued prior to the 
adverse determination on appeal.  However, fully compliant notice 
was later issued in a September 2007 letter, and the claim was 
thereafter readjudicated in October 2008.  Accordingly, any 
timing deficiency has here been appropriately cured.  Mayfield, 
444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  The Board notes that the 
claims file was not available for review by the VA examiner 
during the September 2008 VA examination. The examination report, 
however, reflects that the examiner elicited a medical history 
from the Veteran pertinent the service-connected disorder and 
that the reported medical history considered by the VA examiner 
is consistent with that contained in the claims folder.  Also, 
the examiner noted that he had access to the Veteran's previous 
examination that was conducted in September 2005.  Hence, 
consideration of the current disability status of the Veteran's 
service-connected PTSD was made in view of the Veteran's medical 
history as required by 38 C.F.R. §§ 4.1 and 4.2 (2010).   

Further regarding the duty to assist, the Veteran's statements in 
support of the claim are of record.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating-PTSD

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which a service-connected disability 
adversely affects the appellant's ability to function under the 
ordinary conditions of daily life, and an assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.   Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Moreover, where the appeal stems from 
the initial assignment of a disability rating, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In any case, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In October 2003, entitlement to service connection was granted 
for PTSD. The disorder was rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 and a 50 percent rating was assigned 
effective May 15, 2003.  As explained previously, such rating 
decision never became final and thus the entire rating period 
from May 15, 2003, is for consideration here.

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbance of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

Also of relevance is the Global Assessment of Functioning scale, 
which is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 
 
A global assessment of functioning score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school).  A global assessment of functioning score of 
41 to 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A global assessment of 
functioning score of between 51 and 60 indicates that the Veteran 
has "moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)." Global assessment of 
functioning scores ranging between 61 and 70 reflect "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships."  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM -IV).
 
While the Rating Schedule indicates that the rating agency must 
be familiar with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, VA does not assign disability percentages based solely 
on global assessment of functioning scores.  See 38 C.F.R. § 
4.130.  Rather, global assessments of functioning scores are but 
one factor to be considered in conjunction with all the other 
evidence of record.

Background

Upon VA examination in July 2003, the Veteran reported intrusive 
thoughts, hypervigilance and exaggerated startle response.  He 
also endorsed crying spells and depression.  His symptoms 
occurred three to four times per week and were of moderate 
intensity.  The Veteran was employed with a government agency.  
He had been married for 32 years and had three children.  He 
described a good relationship with his family, but had few 
friends.  He isolated himself.  

Upon objective examination, the Veteran was casually dressed, and 
had a depressed mood and tearful affect.  His speech was normal 
and there were no perceptual problems.  Thought processes and 
content were also normal.  He denied suicidal and homicidal 
ideation, and was fully oriented.  Insight and judgment were 
fair, as was impulse control.  A GAF score of 50 was assigned.  

At a September 2005 VA examination, the Veteran reported that he 
was not receiving any current treatment for his PTSD.  He denied 
a history of suicidal behavior or violence.  He reported 
nightmares, hypervigilance, easy startle reflex and difficulty 
driving.  He felt that his symptoms had worsened after a Veteran 
that he knew committed suicide in November of the past year.  He 
stated that experienced depression with crying spells, 
isolativeness, poor energy and concentration which were 
consistent and moderate in nature.  He did not report any 
remissions.  He was currently employed as a veteran's 
representative and he was generally able to do the job.  He did 
feel that he became emotionally involved with the Veterans that 
he deals with.  He had been married for 33 years and had three 
children.  He admitted to marital problems with his wife and 
stated that he tended to isolate himself.  He had few friends.    

Mental status examination revealed that the Veteran was casually 
dressed.  He was cooperative.  His mood was depressed and his 
affect was tearful.  His speech was normal.  There were no 
appreciable problems.  Thought processes and thought content were 
normal.  There was no suicidal or homicidal ideation.  He was 
oriented to person, place and time.  Insight and judgment were 
fair.  Impulse control was also fair.  He denied recent stressful 
life events.  With regard to social and industrial functioning, 
the Veteran was able to work full-time but he spent his free time 
mostly at home watching television.  He liked to play golf but 
could not play anymore because of a back condition.  A GAF score 
of 50 percent was assigned.  The examiner opined that the Veteran 
had moderate symptoms and that he was somewhat isolative.  

In an October 2005 VA mental health consultation, the Veteran was 
alert, euthymic and spoke in a relevant and coherent manner.  He 
was oriented to place, person and time.  His concentration and 
attention span were average.  His memory revealed no evidence of 
impairment when relating to remote and recent events.  His 
insight and judgment were not damaged.  The diagnosis was PTSD 
and a GAF score of 60 was assigned.  

At a September 2008 VA examination, the Veteran reported that 
could no longer work as a Veterans service officer.  He stated 
that his job reminded him of his history every day, and as a 
consequence, he could no longer tolerate his job and he was 
submitting papers for disability and retirement.  He stated that 
he was not currently receiving any psychological or psychiatric 
treatment.

He reported that he continued to have problems with sleeping at 
night.  He startled easily and was hypervigilant.  He stated that 
he did checks of the house including windows and locks.  He 
always sat with his back to the wall, checking entrances and 
exists.  He had vivid flashbacks and memories of his war 
experiences.  He became very irritable with mood swings.  He 
stated that he had lost all of his friends due to his 
personality.  He began to cry as he stated that he used to enjoy 
certain hobbies such as playing golf but now he stayed at home.  
He sat in a room all day and watched television.  He avoided 
socializing and he avoided going out and being around people.          

Mental status examination revealed that he was cooperative 
throughout the evaluation and extremely tearful.  He interrupted 
his descriptions of events on many occasions to weep and he 
showed a depressed affect throughout the evaluation.  His speech 
was normal.  There was no evidence of perceptual impairment.  
There was no history of thought disorder, including an absence of 
hallucinations and delusions.  His thought content was 
appropriate to the interview.  There was no current 
acknowledgement of either suicidal or homicidal ideation, 
although he did admit to having thoughts about suicide in the 
past.  He was oriented to time, place and person.  Memory, 
concentration skills, abstract reasoning, judgment and impulse 
control were all intact.  His insight was questionable.  He 
stated that his wife did understand him and that his relationship 
with his three daughters was very good.  He maintained full 
independence with regard to driving, cleaning, dressing, grooming 
and personal hygiene.  As a result of the present evaluation, the 
Veteran requested a referral for psychiatric treatment at the VA 
Medical Center in East Orange.    

The diagnosis was chronic severe PTSD.  A GAF score of 41 was 
assigned.  The examiner commented that the Veteran continued to 
have recurring and intrusive thoughts and dreams.  He relived the 
event through flashbacks and experiences intense psychological 
distress upon exposure to any cues that remind him of his 
experiences.  He avoided thoughts, feelings and conversations 
associated with his experiences.   He also avoided activities, 
places and people that aroused recollection.  He had 
significantly decreased interest in participation in formerly 
enjoyable activities.  Additionally, he felt detached and 
estranged from others.  He has difficulty falling and staying 
asleep.  He exhibited irritability with outbursts of anger.  He 
was both hypervigilant and had an exaggerated startle response.  
At that time, the Veteran was deemed psychiatrically 
unemployable.  His current functional impairments were described 
as isolation, flashbacks, sleep problems, mood swings and 
hypervigilence.  He was also easily startled.  The examiner 
believed that the Veteran's symptoms appeared to have exacerbated 
since his last VA examination in September 2005.

In an October 2008 mental health consultation, the Veteran 
reported feeling depressed, angry, irritable and fatigued.  He 
stated that he had insomnia.  He denied any suicidal, homicidal 
intent or psychotic symptoms.  He did not take any psychotropic 
medications at the present time.  He denied any psychiatric 
hospitalizations in the past.  Mental status examination revealed 
that he was alert and oriented times three.  He was cooperative 
with the interviewer and his eye contact was good.  His speech 
was productive with a normal tone.  His mood was depressed.  His 
affect was appropriate and he was occasionally tearful.  His 
thought processes were goal directed and he was fairly rational.  
He denied any specific delusions.  He further denied aggressive 
thoughts.  He denied auditory or visual hallucinations.  His 
memory was good and his concentration was fair.  His judgment and 
insight were fair.  The diagnosis was PTSD and he was assigned a 
GAF score of 55.  The Veteran agreed to take medication for 
management of his symptoms.

In a subsequent October 2008 mental health consultation, the 
Veteran reported feeling depressed when he watched the news.  He 
had insomnia and his appetite was elevated.  He often felt angry, 
irritable and tired.  He denied suicidal or homicidal ideation or 
psychotic symptoms.  He did not take psychotropic medications.  
He denied any drug or alcohol abuse.  Mental status examination 
revealed that he was alert and oriented times three.  He was 
cooperative with the interviewer.  His eye contact was good.  His 
speech was productive with a normal tone.  His mood was depressed 
and irritable.   His affect was appropriate and occasionally 
tearful.  He thought processes were goal directed and fairly 
rational.  His thought content revealed no specific delusions.  
He denied any suicidal or homicidal ideation or aggressive 
thoughts.  He denied any auditory or visual hallucinations.  His 
memory was good and his concentration was fair.  His judgment and 
insight were fair.  He was diagnosed with PTSD and depression, 
NOS.  A GAF score of 65 was assigned.      

In an October 2008 VA suicide risk assessment it was recorded 
that at the present time the Veteran had no suicidal ideation and 
that he had never made a suicide attempt.

In November and December 2008 VA mental health consultations, it 
was noted that the Veteran felt less angry and irritable since 
being put on Celexa.  He was also less tired and fatigued and he 
was happy about his treatment.  He denied suicidal or homicidal 
ideation and psychotic symptoms.  On mental status examination, 
he was alert and oriented times three.  He was cooperative with 
the interviewer.  His psychomotor activity was mostly calm.  His 
eye contact was good.  His speech was productive with normal 
tone.  His mood was less depressed and irritable.  His affect was 
appropriate and occasionally tearful.  His thought process was 
goal directed and fairly rational.  His thought content revealed 
no specific delusions.  He denied any suicidal or homicidal 
ideation or aggressive thoughts.  His denied any auditory or 
visual hallucinations.  His memory was good and his concentration 
was fair.  His judgment and insight were fair.

Analysis

After considering the medical evidence of record, the Board finds 
that the Veteran's service-connected PTSD does not warrant a 
rating in excess of 50 percent prior to September 8, 2008, but 
that as of VA examination on September 8, 2008, a 70 percent 
evaluation is met.

Prior to September 8, 2008, the Veteran's PTSD was not manifested 
by more than occupational and social impairment with reduced 
reliability and productivity.  While the Veteran reported that he 
suffered from depression, hypervigilance, nightmares and poor 
concentration, the evidence does not show that his PTSD caused 
obsessional rituals which interfered with routine activities.  
Moreover, chronic suicidal ideation was never reported, and, in 
fact, was consistently denied on examinations throughout the 
period in question.  

Additionally, the Veteran's speech was not intermittently 
illogical, obscure, or irrelevant, and there was no evidence of 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
Furthermore, there was no evidence of impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, or difficulty in adapting to stressful circumstances.  
While the Veteran was noted to be isolative, he reported that had 
been married for 33 years with some marital conflict.  Indeed, 
the examiner in September 2005 found the appellant's PTSD to be 
manifested by moderate symptoms, and the examiner commented that 
the Veteran's employability was not impaired by his PTSD.  
Furthermore, the GAF scores of 50 and 60 suggest serious to 
moderate symptoms and are consistent with the 50 percent rating 
assigned for the Veteran's PTSD prior to September 8, 2008.  
Thus, entitlement to an increased rating for post traumatic 
stress disorder is not in order prior to September 8, 2008.

As of the September 8, 2008 VA examination, the Board finds the 
evidence to be in relative equipoise regarding the Veteran's 
degree of disability resulting from his PTSD and that the 
disability meets the requirements for a 70 percent evaluation. 
While he does not display such symptoms as obsessional rituals, 
illogical speech, spatial disorientation, the Veteran does 
nonetheless exhibit major deficiencies in both social and 
occupational functioning.  He reported chronic depression and 
wept on several occasions during the examination.  There was 
evidence of irritability with outbursts of anger.  The Veteran 
reported that he had significantly decreased interest in 
participation of formerly enjoyable activities.  He indicated 
that he was both hypervigilant and that he had an exaggerated 
startle response.  He also reported that he could no longer work 
because of his PTSD symptoms.  The examiner concluded that the 
Veteran was psychiatrically unemployable and that his PTSD 
symptoms appeared to have exacerbated since his last VA 
examination.  

In order to qualify for a higher rating, the Veteran need not 
exhibit all or most specific characteristics of that rating; 
rather he need only demonstrate that level of overall disability.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the 
psychiatric symptoms listed in the rating criteria are not 
exclusive, but are examples of typical symptoms for the listed 
percentage ratings).  It is evident from the September 8, 2008 VA 
examination that the Veteran's PTSD has increased in severity 
from the previous VA examination, and the symptomatolgy now meets 
the criteria for a 70 percent evaluation.  As the Board finds the 
evidence to be in equipoise, a 70 percent rating, from September 
8, 2008 is warranted under 38 C.F.R. § 4.7.

While a 70 percent rating is warranted from September 8, 2008, 
the preponderance of the evidence is against an award of a 
disability rating in excess of that amount for any portion of the 
rating period on appeal, as the Veteran has not displayed the 
level of disability necessary to warrant a 100 percent rating.  
Again, in order to warrant a 100 percent evaluation the Veteran 
needs to have total occupational and social impairment.  In this 
respect, the Board notes that the September 2008 VA examiner 
concluded that the Veteran was psychiatrically unemployable.  The 
symptoms for total social impairment are gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Such symptoms are not of record.  

At the Veteran's September 2008 VA examination, he was alert and 
his speech was normal.  His mood and affect were depressed.  He 
had no current suicidal or homicidal ideation.  His thought 
process was generally logical and goal directed and there were no 
perceptual disturbances noted.  It was noted that the Veteran 
maintained his independence with regard to all activities of 
daily living.  He remained married and reported a good 
relationship with his daughters.  The GAF score of 44 indicate 
serious symptoms.  Moreover, VA mental health consultation 
reports conducted after the September 2008 VA examination suggest 
an improvement in the Veteran's symptoms after he started taking 
medication for management of his symptoms.  In sum, the Board 
finds that although the Veteran has been found to be 
psychiatrically unemployable, there is no evidence of total 
social impairment.  Thus, the preponderance of the evidence is 
against the award of a 100 percent (total) rating for his PTSD at 
any time during the rating period on appeal.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability. Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected PTSD, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disorder.  As the rating schedule is adequate to 
evaluate the disability, referral for extraschedular 
consideration is not in order.

In conclusion, prior to September 8, 2008, there is no basis for 
an award in excess of 50 percent for PTSD.  From September 8, 
2008, a 70 percent rating, but no higher, is justified.   In 
reaching these conclusions, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



TDIU

Again, a claim of entitlement to TDIU is considered to be a 
component of the instant appeal.  See Rice, 22 Vet. App. 447, 451 
(2009).

A claim of TDIU may be granted if the service- connected 
disabilities preclude the Veteran from obtaining or maintaining 
substantially gainful employment consistent with his education 
and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).

The central inquiry is, "whether the [V]eteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993). Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination. 38 C.F.R. 
§§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Under § 4.16(a), a total disability rating for compensation may 
be assigned provided that, where there is only one disability, it 
is ratable at 60 percent or more and where there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent. For these purposes, 
disabilities resulting from common etiology or a single accident 
shall be considered as on disability. 38 C.F.R. § 4.16(a) (2010).

In this case, the Veteran has met the threshold requirements of 
38 C.F.R. § 4.16(a) since June 30, 2005.  Moreover, the VA 
examiner in September 2008 expressly found that the Veteran was 
"psychiatrically unemployable" based on his severe symptoms.  
Again, service connection is in effect for a psychiatric 
disability, PTSD.  Accordingly, the requirements for an award of 
TDIU have been satisfied here.




ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is dismissed.

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative changes of the left hip is dismissed.

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative changes of the right hip is dismissed.

Entitlement an initial compensable evaluation for traumatic 
arthritis of the proximal interphalangeal joint of the left ring 
finger is dismissed.

Entitlement to an initial evaluation in evaluation in excess of 
10 percent for lumbosacral strain is dismissed.

Entitlement to an initial evaluation in excess of 20 percent for 
peripheral neuropathy of the left lower extremity is dismissed.

Entitlement to an initial evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower extremity is dismissed.

Entitlement to an initial evaluation in excess of 20 percent for 
peripheral neuropathy of the left lower extremity is dismissed.

Entitlement to an initial evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower extremity is dismissed.

Entitlement to an evaluation in excess of 10 percent for tinnitus 
is dismissed.

Entitlement to a compensable evaluation for bilateral hearing 
loss is dismissed.

Prior to September 8, 2008, an initial rating in excess of 30 
percent for depressive disorder is denied.

From September 8, 2008, an initial rating of 70 percent rating 
for depressive disorder is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

Entitlement to TDIU is granted, subject to governing criteria 
applicable to the payment of monetary benefits.


REMAND

In his more recent written statements, the Veteran claimed that 
his diabetes mellitus has worsened to the point that he deserves 
a higher rating.  Unfortunately, the Board does not have 
sufficient medical evidence to make this determination, so the 
claim must be remanded for further development.

The Veteran's most recent VA examination to assess the severity 
of his diabetes was in August 2008.  At that time, it was noted 
that he was taking oral medication and was on a restricted diet 
for management of his diabetes mellitus.  The examiner 
specifically noted that the Veteran had never been on insulin 
therapy.

Subsequent private treatment reports in October 2008 show that 
the Veteran has been prescribed insulin (Novolog 70 30) to 
control his diabetes mellitus.  Thus, this evidence suggests a 
material change in the status of his diabetes mellitus since the 
August 2008 VA examination.  

Thus, another examination is needed to reassess the severity of 
this disability, including specifically in terms of whether he 
now meets the requirements for a higher rating.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to assess the current severity of his 
diabetes mellitus.  After obtaining the 
aforementioned medical records, if available, 
the Veteran should be scheduled for a new VA 
diabetes examination with an appropriate 
expert(s).  The VA examiner should thoroughly 
review the Veteran's claims file and a copy 
of this REMAND in conjunction with the 
examination and state this has been 
accomplished in the VA examination report.  
The examination should specifically address 
the following:

Does the Veteran's current diabetes mellitus 
require insulin, a restricted diet and 
regulation of activities?

If the Veteran's current diabetes mellitus 
requires insulin, a restricted diet and 
regulation of activities, does he also suffer 
from episodes of ketoacidosis or hypoglycemic 
reactions that required one or two 
hospitalizations per year or twice a month 
visits to a diabetic care provider?

If the Veteran requires insulin, does he 
require more than one daily injection, a 
restricted diet and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per 
year or weekly visits to a diabetic care 
provider, plus either progressive loss of 
weight and strength or complications?

The examiner should also address the impact 
of the Veteran's service-connected diabetes 
mellitus on his ability to work (regardless 
of his age). 

2.  Thereafter, readjudicate the claim for a 
rating higher than 20 percent for the 
diabetes mellitus in light of the additional 
evidence, including the results of the VA 
examination.  If the claim is not granted to 
the Veteran's satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to submit written or other 
argument in response before returning the 
file to the Board for further appellate 
consideration of this remaining claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


